Order denying appeUant’s motion for judgment on the ground that it appears from the pleadings and biU of particulars that plaintiff is entitled to compensation for his injuries under the Longshoremen’s and Harbor Workers’ Compensation Act,  and not entitled to sue under the Jones Act, † affirmed, with ten doHars costs and disbursements. Whether the plaintiff was or was not a member of the crew is a question of fact, to be determined upon the proof adduced. Lazansky, P. J., Hagarty, CarsweU, Adel and Close, JJ., concur.

 See U. S. Code, tit. 46, § 688 et seq.— [Rep.